Title: Abigail Adams to John Bowring, [before 30 March 1788]
From: Adams, Abigail
To: Bowring, John


        
          [ante 30 March 1788]
          Sir
        
        your obliging favour of Febry 27 was brought me in the absence of mr Adams, who is gone to Holland upon publick buisness, and who upon his return will be so much hurried & occupied that I fear he will not be able to attend at all to the demands of private Frindship accept from me sir as his Representitive our mutual acknowledgments for the obliging civilities we received at Exeter & every other place where your family connextions extended, and I assure you sir with great Sincerity that we look back upon the Six weeks we spent in visiting Devonshire & its environs as the most agreeable journey we have made in this Country—
        The death of my Brother in Laws two Brothers will be an afflictive intelligence to him & his family, yet one of them has been long lost to his Family and Friends and the other had arrived at a period of Life beyond which few can expect to pass. their amiable and virtuous Characters will always afford a pleasing satisfaction to their surviving Relatives to whom I wish every consolation under their present Bereavement, to yourself and Family, every success in Life, which your Integrity of Character, your industry merit & virtue so justly intitle you to
        I am sir with / Sincere Esteem / your Humble Servant
        A Adams
      